                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CEASAR H. ALEMAN, F97826,                           Case No. 19-cv-05462-SK (PR)
                                   8                     Petitioner,
                                                                                             ORDER OF TRANSFER
                                   9              v.

                                  10     ROBERTSON, Warden,
                                  11                     Respondent.

                                  12          Petitioner seeks federal habeas review of a conviction from Tulare County Superior Court,
Northern District of California
 United States District Court




                                  13   which lies within the venue of the Eastern District of California. See 28 U.S.C. § 84(b).

                                  14   Petitioner is incarcerated at Pelican Bay State Prison (PBSP) in Del Norte County, which lies

                                  15   within the venue of this district. See id. § 84(a).

                                  16          Venue is proper in a habeas action in either the district of confinement or the district of

                                  17   conviction, see 28 U.S.C. § 2241(d); however, petitions challenging a conviction preferably are

                                  18   heard in the district of conviction. See Habeas L.R. 2254-3(a); Dannenberg v. Ingle, 831 F. Supp.

                                  19   767, 767 (N.D. Cal. 1993).

                                  20          Because Tulare County lies in the Eastern District of California, the court ORDERS that

                                  21   pursuant to 28 U.S.C. § 1404(a) and Habeas Local Rule 2254-3(b), and in the interest of justice,

                                  22   this petition be TRANSFERRED to the United States District Court for the Eastern District of

                                  23   California.

                                  24          The clerk shall transfer this matter forthwith.

                                  25          IT IS SO ORDERED.

                                  26   Dated: September 9, 2019

                                  27                                                     ______________________________________
                                                                                         SALLIE KIM
                                  28                                                     United States Magistrate Judge
